Citation Nr: 0305793	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  00-18 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints, to include as a residual manifestation of gouty 
arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer

INTRODUCTION

The veteran served on active duty from September 1950 to 
April 1961.  

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a November 1999 rating decision issued 
by the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

A hearing was held before the undersigned at the RO in 
January 2003.  


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process has been accorded.  

2.  Service connection for gouty arthritis of the right foot 
was denied by a rating decision dated in October 1961.  

3.  Although the veteran was notified of this determination 
and of his appellate rights later the same month, he did not 
appeal.  

4.  Evidence received since the prior final rating decision 
is new and is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for residuals of gouty arthritis.  

5.  VA X-rays in September 1961 visualized early hypertrophic 
arthritis of the right great toe, and the veteran had pain on 
motion of the toe at that time.  

6.  Degenerative arthritis of multiple joints (other than the 
right great toe) was not present in service or until many 
years thereafter and is not shown to be a residual 
manifestation of gouty arthritis.  


CONCLUSIONS OF LAW

1.  The rating decision of October 1961 that denied service 
connection for gouty arthritis of the right foot is final.  
38 U.S.C. § 4005; 38 C.F.R. § 3.104(a); effective May 29, 
1959, to December 31, 1962.  

2.  Evidence received since the October 1961 rating decision 
denying service connection for gouty arthritis of the right 
foot is new and material, and the claim for that benefit is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2002).  

3.  Service connection is warranted for arthritis of the 
right great toe.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 4.59 (2002).  

4.  Service connection for arthritis of multiple joints 
(other than the right great toe), to include as a residual 
manifestation of gouty arthritis, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified that VA would aid 
him in obtaining evidence to substantiate his claim by 
requesting evidence sufficiently identified by him from 
government agencies, employers, and all healthcare providers 
by letter in September 2001 and by the September 2002 
Supplemental Statement of the Case (SSOC).  These documents 
further notified the veteran that ultimate responsibility for 
the submission of private evidence remained with him.  He was 
notified of the laws and regulations regarding the principles 
of service connection in the Statement of the Case (SOC) 
issued in August 2000.  The Board finds that VA's duty to 
notify has been satisfied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The veteran was afforded VA examinations in October 
1999 and September 2001.  See 38 C.F.R. § 3.159(c)(4) (2002).  
The resulting reports have been obtained.  Additionally, his 
VA medical records have been associated with the claims file.  
The veteran was afforded the opportunity to offer testimony 
at a hearing before the Board in January 2003.  A transcript 
is of record.  The veteran has not identified further 
evidence in support of his claim.  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required and likely would be 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

II.  The Service Connection Claim

Initially, the Board notes that service connection was denied 
for gouty arthritis of the right foot by an October 1961 
rating decision.  The veteran was notified of that decision 
later the same month, but he did not file an application for 
review on appeal within one year of the notification.  The 
October 1961 rating decision therefore became final.  See 38 
U.S.C. § 4005; 38 C.F.R. § 3.104(a); effective May 29, 1959, 
to December 31, 1962.  

However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a), 20.1105 (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The veteran's application to reopen his claim for service 
connection for gouty arthritis of the right foot was received 
in February 1997, and included a claim of entitlement to 
service connection for arthritis.  

After a careful review of the entire record, the Board 
concludes that new and material evidence has been submitted 
to reopen the claim for service connection for gouty 
arthritis of the right foot.  The evidence received since the 
October 1961 rating decision shows that the veteran has 
arthritis of multiple joints, including in the extremities, 
which might be systemic in nature.  This inevitably raises 
the question of whether his current arthritis of multiple 
joints is a residual manifestation of the gout "with minimal 
residuals at this time" diagnosed by VA in September 1961.  

The new evidence, when considered in light of the evidence 
before the rating board in October 1961, provides "a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, . . ."  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  As such, the new 
evidence is so significant to the issue in this case that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  As the additional evidence 
is not both new and material, the application to reopen must 
be granted.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Certain chronic diseases, including arthritis, are considered 
to have been incurred in service even though there is no 
evidence of such disease during the period of service when 
the chronic disease is manifested to a compensable degree 
within a year from separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  The United States Court of Appeals for the Federal 
Circuit has held that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to the same effect).  

Absent any independent supporting clinical evidence from a 
physician or other medical professional, however, a 
claimant's own statements expressing the belief that the 
disability is service connected are not probative.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In deciding the merits of a claim, a determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
notes that the concept of relative equipoise means that the 
evidence supporting the claim and the evidence against the 
claim must be in approximate balance and not merely suggest a 
possible outcome.  There must be at least an approximate 
balance of positive and negative evidence in order for the 
veteran to prevail.  Id. at 56.  

In this case, a September 1961 VA radiographic report 
contains an impression of hallux valgus deformity of the 
great toe of the right foot with early hypertrophic 
osteoarthritis.  The September 1961 VA special arthritis 
examination report contains a diagnosis of a history of gout 
with minimal residuals at the time of examination.  The 
examination report also shows that the veteran noticed pain 
in his right big toe when walking.  The September 1961 VA 
special orthopedic examination report indicates that the 
veteran characterized his initial pain as severe.  The report 
reflects that examination revealed normal range of motion of 
the metatarsophalangeal joint of his first toe of the right 
foot but that there was some discomfort on palpation and upon 
extreme dorsiflexion and extreme flexion.  The veteran said 
that he now had occasional pain in the right great toe on 
severe bending of the toe, when standing on the toe, or when 
pressure was applied to that area.  

As previously indicated, arthritis diagnosed to a compensable 
degree within a year of discharge from active duty warrants a 
presumptive finding of service connection.  The veteran was 
discharged from active duty in April 1961.  In September 
1961, X-ray findings revealed early hypertrophic arthritis of 
the great toe of the right foot.  The evidence did not reveal 
any limitation of motion such that a compensable rating was 
warranted.  But the evidence of record did reveal complaints 
of severe pain, which had originally led the veteran to seek 
medical care, and some discomfort on palpation and upon 
extreme dorsiflexion and extreme flexion.  With any form of 
arthritis, painful motion is an important factor of a 
disability and actually painful, unstable or maligned joints 
are entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  As the veteran had actual 
painful motion, his arthritis of the great toe of the right 
foot was manifested to a compensable degree within a year of 
his discharge from active duty.  Therefore, service 
connection for arthritis of the great toe of the right foot 
is warranted on a presumptive basis.  

The evidence of record reflects that the veteran now has 
arthritis in multiple joints, with X-ray findings indicating 
the presence of arthritis in a number of the joints of the 
extremities.  The service medical records do not show the 
presence of degenerative arthritis, nor is arthritis of 
multiple joints (other than of the right great toe) shown 
until many years following service.  

A whole body bone scan performed by VA in August 1995 was 
felt to be compatible with inflammatory or degenerative joint 
disease "versus trauma" involving the knees, ankles, and 
feet.  Private treatment reports show that the veteran 
injured his left knee in June 1999, when he fell and 
sustained a fracture of his patella.  He caught himself with 
his right wrist, but x-rays of the wrist at that time were 
negative, "except for some arthritis findings."  When the 
veteran was seen by VA in April 1993, he was felt to have 
arthritis of the left hip on a clinical basis; however, the 
record does not seem to contain x-ray evidence of left hip 
arthritis.  

The veteran's April 2000 notice disagreement indicates that 
he included a discussion of complaints of back pain while 
pursuing his claim for service connection for arthritis.  VA 
X-rays in November 1995 revealed moderate degenerative 
hypertrophic bone spurring at all levels of the lumbar spine.  

On VA examination in October 1999, it was reported that an X-
ray by VA in September 1996 showed degeneration in the 
veteran's right hip.  X-rays of the right shoulder in October 
1999 did not visualize arthritis.  (Service connection has 
been in effect for residuals of separation of the right 
acromioclavicular joint since separation.)  

The foregoing evidence indicates that the veteran had 
arthritis of multiple joints prior to trauma to some of the 
affected joints such as his left knee and right wrist.  The 
veteran maintains that his arthritis of multiple represents a 
migration of his gouty arthritis to his other joints.  
Although he is not, as a layperson, qualified to render an 
opinion regarding the etiology of his current multiple joint 
arthritis, see Bostain v. West, 11 Vet. App. 124, 127 (1998), 
he submitted medical articles at his hearing before the Board 
that indicate that chronic gout can affect more than one 
joint and is often confused with other forms of arthritis, 
most commonly osteoarthritis.  See 38 C.F.R. § 3.159(a)(1) 
(statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses may constitute competent medical evidence).  

On VA orthopedic examination in September 2001, the examiner 
stated that he had reviewed the claims file.  It was 
indicated that the veteran was involved in a motor vehicle 
accident in service in service in 1957, when he sustained 
trauma to his right shoulder.  It was reported that VA had 
found that he had degenerative arthritis of both hips and 
that the veteran felt that his problems with his left knee 
and both hips were secondary to the initial trauma involving 
his right shoulder.  (As noted above, the veteran also 
maintains that he had degenerative arthritis as a result of 
gout and that the degenerative arthritis has now migrated to 
other joints.)  The diagnoses in September 2001 included 
history of gouty arthritis in June 1961, treated with 
resolution and no subsequent recurrence; degenerative 
arthritis of the right great toe; degenerative arthritis of 
the left knee; degenerative arthritis of both hips; and 
osteoarthritis of the right first and second fingers and the 
left first finger.  The arthritis of the hips, left knee, and 
hands was not thought to be related to the initial injury to 
his right shoulder in service.  

The VA orthopedic examiner in September 2001 found that the 
veteran's gout had resolved and that there had been no 
subsequent recurrence.  This is, in essence, a finding that 
the veteran's current multiple joint arthritis (other than of 
the right great toe) is unrelated to the episode of gout 
diagnosed in 1961.  The finding of the absence of an 
etiologic relationship is also consistent with the medical 
articles submitted by the veteran that indicate that symptoms 
of gout can become chronic and affect more than one joint if 
those symptoms have occurred intermittently for 10 years or 
more without treatment.  The record does not indicate that 
this is what happened in this case, nor did the orthopedic 
examiner's review of the record disclose chronic symptoms of 
gout extending over a period of 10 years or more.  

Although the medical articles submitted suggest a possible 
etiologic relationship between the gout shown in 1961 and the 
later development of multiple joint arthritis, these articles 
are not specific to this case and this veteran.  The Board is 
of the opinion that the opinion of the VA orthopedic 
examiner, which was based on a review of the record in this 
case, is entitled to far greater weight.  See, e.g., Wilson 
v. Derwinski, 2 Vet. App. 16, 20-21 (1991) (an opinion 
relating a current disability to service has more probative 
value when it takes into account the records of prior medical 
treatment so that the opinion is a fully informed one).  

The Board therefore concludes that the preponderance of the 
evidence is against the claim for service connection for 
arthritis of multiple joints (other than the right great 
toe).  It follows that the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. at 54-58.  



ORDER

The application to reopen a claim of entitlement to service 
connection for gouty arthritis of the right foot is granted.  

Service connection for arthritis of the right great toe is 
granted.  

Service connection for arthritis of multiple joints (other 
than the right great toe), to include as a residual 
manifestation of gouty arthritis, is denied.  



	                        
____________________________________________
	WILLIAM W. BERG
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

